              Case 2:20-cr-00085-RAJ Document 58 Filed 12/01/20 Page 1 of 3




 1                                                                 The Honorable Richard A. Jones
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT FOR THE
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
 9
10 UNITED STATES OF AMERICA,                         CASE NO. CR20-85 RAJ
11                                                   ORDER CONTINUING
                                    Plaintiff,
                                                     TRIAL DATE
12
                            v.
13
     HARBANS SINGH,
14
15                                  Defendant.
16
17
18         THIS COURT having considered the Motion of the United States to continue the trial
19 date, the Defendant’s response, the United States’ reply, and the files and related pleadings
20 herein, hereby FINDS as follows:
21
           1. The trial date in this matter was initially set 69 days after the Defendant’s initial
22
               appearance.
23
           2. The Defendant filed his first motion to dismiss on August 18, 2020, and this Court
24
               held a hearing on the Defendant’s three motions to dismiss on November 4, 2020.
25
               The 78 days between August 18, 2020, and November 4, 2020 are therefore
26
               excluded under 18 U.S.C. § 3161(h)(1)(D) from the Speedy Trial Act’s 70-day
27
28             trial deadline. See 18 U.S.C. § 3161(c)(1).

     ORDER CONTINUING TRIAL DATE                                            UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USA v. Harbans Singh / No. CR20-85 RAJ - 1
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
              Case 2:20-cr-00085-RAJ Document 58 Filed 12/01/20 Page 2 of 3




1
           3. In addition, based on and as discussed in General Orders 11-20, 13-20, and 15-20
2
               of the United States District Court for the Western District of Washington, which
3
               Orders are incorporated herein by reference, and the Court’s other General Orders
4
               regarding COVID-19, and the health directives discussed in those Orders:
5
               recommended social distancing and other health measures made it impossible to
6
               proceed with a jury trial between July 28, 2020 and November 4, 2020; would
7
8              make it difficult to proceed with a trial at this time or in the near future; and have

9              made it impossible to conduct more than one trial in the Seattle courthouse prior to
10             January 1, 2021.
11         4. Counsel for the Defendant has another trial scheduled before this Court on
12             December 14, 2020, and has informed the Court that he has another trial scheduled
13             for January 11, 2021. Counsel for the government has a trial scheduled in Tacoma
14             on February 2, 2021. Thus, a failure to grant a continuance in this case until
15             February 16, 2021 would “unreasonably deny the defendant or the Government
16
               continuity of counsel.” 18 U.S.C. § 3161(h)(7)(B)(iv).
17
           5. The “nature of the prosecution” is also “unusual,” in that the government
18
               anticipates that it will attempt to introduce evidence from the United Kingdom
19
               through the testimony of at least one local law enforcement officer from the
20
               United Kingdom, which officer will have to travel during a pandemic that has
21
               closed international borders. 18 U.S.C. § 3161(h)(7)(B)(i).
22
23         6. Due to these considerations, the ends of justice served by continuing the trial in

24             this case outweighs the best interest of the public and the Defendant to a speedy

25             trial, and the time between July 28, 2020, and February 16, 2021, is excludable
26             time under 18 U.S.C. § 3161(h)(7)(A).
27
28

     ORDER CONTINUING TRIAL DATE                                             UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USA v. Harbans Singh / No. CR20-85 RAJ - 2
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
               Case 2:20-cr-00085-RAJ Document 58 Filed 12/01/20 Page 3 of 3




1
            IT IS THEREFORE ORDERED that the trial in this case is scheduled for
2
     February 16, 2021 at 9:00 a.m.
3
            DATED this 1st day of December, 2020.
4
5
6
                                                    A
                                                    The Honorable Richard A. Jones
7                                                   United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      ORDER CONTINUING TRIAL DATE                                      UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
      USA v. Harbans Singh / No. CR20-85 RAJ - 3
                                                                        SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
